Amended and Restated on February 24, 2016



EXHIBIT 10.6
XYLEM
2011 OMNIBUS INCENTIVE PLAN


ARTICLE 1. ESTABLISHMENT, PURPOSE, AND DURATION
1.1 Establishment. Xylem Inc., an Indiana corporation (the “Company”),
establishes an incentive compensation plan to be known as the Xylem 2011 Omnibus
Incentive Plan (the “Plan”), as set forth in this document. The Plan permits the
grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights (SARs), Restricted Stock, Restricted Stock Units and Other Awards. The
Plan first became effective October 31, 2011 (the “Effective Date”) following
the spin-off of Xylem Inc. from ITT Corporation (the “Predecessor Corporation”)
on October 31, 2011. The Predecessor Corporation maintained a similar plan prior
to the spin-off (the “Predecessor Plan”) and Participants shall receive full
credit for their service and participation with the Predecessor Corporation as
provided in Section 5.3 hereof.
1.2 Purpose of the Plan. The purpose of the Plan is to promote the long-term
interests of the Company and its shareholders by strengthening the Company’s
ability to attract and retain employees of the Company and its Affiliates and
members of the Board of Directors upon whose judgment, initiative, and efforts
the financial success and growth of the business of the Company largely depend,
and to provide an additional incentive for such individuals through share
ownership and other rights that promote and recognize the financial success and
growth of the Company and create value for shareholders.
1.3 Duration of the Plan. The Plan shall commence as of the Effective Date, as
described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Leadership Development and Compensation Committee of the Board,
(the “Committee”) to amend or terminate the Plan at any time pursuant to
Article 14 hereof, until all Shares subject to it shall have been purchased or
acquired according to the Plan’s provisions.


ARTICLE 2. DEFINITIONS
Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.
2.1 “Affiliate” means any Subsidiary and any other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person specified.
2.2 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Converted Awards and Other Awards.
2.3 “Award Agreement” means either (i) an agreement entered into by the Company
and a Participant setting forth the terms and provisions applicable to Awards
granted under this Plan, or (ii) a statement issued by the Company to a
Participant describing the terms and conditions of such Award.
2.4 “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 and 13d-5 of the General Rules and Regulations under the Exchange
Act.
2.5 “Benefits and Compensation Matters Agreement” means the Benefits and
Compensation Matters Agreement by and among the Company, the Predecessor
Corporation and Exelis Inc. (now Harris Inc.).
2.6 “Board” or “Board of Directors” means the Board of Directors of the Company.
2.7 “Change in Control” means the occurrence of any of the following:
(a)
a person or group (as defined in Sections 13(d) and 14(d) of the Exchange Act)
(other than the Company or a subsidiary of the Company or any employee benefit
plan sponsored by the Company or a subsidiary) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Act) of 30% or more of the
outstanding common stock of Xylem Inc. (the “Stock”);

(b)
any person or group (other than the Company or a subsidiary of the Company, or
any employee benefit plan sponsored by the Company or a subsidiary) purchases
shares to acquire Stock (or securities convertible into


1



--------------------------------------------------------------------------------



Stock) through a tender offer or exchange offer where after consummation of the
offer, the person in question will be the beneficial owner, directly or
indirectly, of 30% or more of Stock;
(c)
the consummation of (A) any consolidation, business combination or merger
involving the Company, except where holders of Stock immediately prior to the
consolidation, business combination or merger (x) continue to hold 50% or more
of the combined voting power of the Company (or the corporation resulting from
the merger or consolidation or the parent of such corporation) after the merger
and (y) have the same proportionate ownership of Stock of the Company (or the
corporation resulting from the merger or consolidation or the parent of such
corporation), relative to other holders of Stock immediately after the
transaction as immediately before, or (B) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company;

(d)
there is a change in a majority of the members of the Board of Directors of the
Company within a 12-month period unless the election or nomination by the
Company’s stockholders of each new director during such 12-month period was
approved by the vote of 2/3rds of the directors then still in office who (x)
were directors at the beginning of the 12-month period or (y) whose nomination
or election as directors was recommended or approved by a majority of the
directors who were directors at the beginning of the 12-month period; or

(e)
approval by the Company’s shareholders of a plan of complete liquidation or
dissolution of the Company, other than a plan of liquidation or dissolution
which results in the acquisition of all or substantially all of the assets by an
Affiliate of the Company.

2.8 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
2.9 “Committee” means the Leadership Development and Compensation Committee of
the Board.
2.10 “Company” means Xylem Inc., an Indiana corporation, and any successor
thereto as provided in Article 16 herein; provided, however, that for purposes
of grants made under the Predecessor Plan, Company shall mean the Predecessor
Corporation as the original grantor.
2.11 “Converted Award” means Nonqualified Stock Options, Incentive Stock
Options, SARs, Restricted Stock, Restricted Stock Units and Other Awards
denominated in Shares that were originally granted to a Participant under any of
the Predecessor Corporation Equity Plans, as adjusted pursuant to the terms of
the Benefits and Compensation Matters Agreement.
2.12 “Covered Employee” means a Participant who is a “Covered Employee,” as
defined in Code Section 162(m) and the regulations promulgated under Code
Section 162(m), or any successor statute.
2.13 “Director” means any individual who is a member of the Board of Directors.
2.14 “Employee” means any employee of the Company or its Affiliates.
2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.
2.16 “Fair Market Value” means a price that is based on the opening, closing,
actual, high, low, or average selling prices of a Share on the New York Stock
Exchange (“NYSE”) or other established stock exchange (or exchanges) on the
applicable date, the preceding trading day, the next succeeding trading day, or
an average of trading days, as determined by the Committee in its discretion.
Such definition of Fair Market Value may differ depending on whether Fair Market
Value is in reference to the grant, exercise, vesting, or settlement or payout
of an Award. If, however, the accounting standards used to account for equity
awards granted to Participants are substantially modified subsequent to the
Effective Date of the Plan, the Committee shall have the ability to determine an
Award’s Fair Market Value based on the relevant facts and circumstances. If
Shares are not traded on an established stock exchange, Fair Market Value shall
be determined by the Committee based on objective criteria.
2.17 “Freestanding SAR” means a SAR that is granted independently of any
Options, as described in Article 7 herein.
2.18 “Full Value Award” means an Award other than an Option granted with an
Option Price equal to at least Fair Market Value on the date of grant or a SAR
with a Grant Price equal to at least Fair Market Value on the date of grant.
2.19 “Grant Price” means the amount to which the Fair Market Value of a Share is
compared pursuant to Section 7.6 to determine the amount of payment that should
be made upon exercise of a SAR.

2

--------------------------------------------------------------------------------



2.20 “Incentive Stock Option” or “ISO” means an Option that meets the
requirements of Code Section 422, or any successor provision, and that is not
designated as a Nonqualified Stock Option.
2.21 “Insider” means an individual who is, on the relevant date, an executive
officer, Director, or more than ten percent (10%) Beneficial Owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, as determined by the Board or the Committee in accordance with
Section 16 of the Exchange Act.
2.22 “Nonqualified Stock Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements.
2.23 “Option” means an Incentive Stock Option or a Nonqualified Stock Option to
purchase Shares, as described in Article 6 herein.
2.24 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
2.25 “Other Award” means an Award granted to a Participant pursuant to Article 9
herein.
2.26 “Participant” means an Employee or Director who has been selected to
receive an Award or who has an outstanding Award granted under the Plan.
2.27 “Performance-Based Compensation” means an Award that is intended to qualify
as “performance-based compensation” under Code Section 162(m).
2.28 “Performance Measures” means measures as described in Article 10, the
attainment of which may determine the amount of payout and/or vesting with
respect to Awards.
2.29 “Performance Period” means the period of time during which the performance
goals must be met in order to determine the amount of payout and/or vesting with
respect to an Award.
2.30 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, at its discretion)
and transfer restrictions, as provided in Article 8 herein.
2.31 “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof.
2.32 “Plan Year” means the fiscal year of the Company.
2.33 “Plan” means the Xylem Omnibus Incentive Plan; provided, however, that for
purposes of grants made under the Predecessor Plan, Plan shall mean the
Predecessor Plan as it existed on the date of such grant.
2.34 “Predecessor Corporation Equity Plan” means any of the plans maintained by
the Predecessor Corporation under which equity or equity-based awards were
granted, including the ITT 2003 Equity Incentive Plan, ITT Corporation 1997
Long-Term Incentive Plan, 1994 ITT Incentive Stock Plan, ITT 1996 Restricted
Stock Plan for Non-Employee Directors, and 2002 ITT Stock Option Plan for
Non-Employee Directors.
2.35 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 herein.
2.36 “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8 herein.
2.37 “Share” means a share of common stock of the Company, $0.01 par value per
share.
2.38 “Stock Appreciation Right” or “SAR” means an Award granted to a Participant
pursuant to Article 7 herein.
2.39 “Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity (other than the Company) in an unbroken chain
of entities beginning with the Company if each of the entities other than the
last entity in the unbroken chain owns at least fifty percent (50%) of the total
combined voting power in one of the other entities in such chain.
2.40 “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines.
2.41 “Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Article 7.



3

--------------------------------------------------------------------------------





ARTICLE 3. ADMINISTRATION
3.1 General. The Committee shall be responsible for administering the Plan. The
Committee may employ attorneys, consultants, accountants, and other persons, and
the Committee, the Company, and its officers and Directors shall be entitled to
rely upon the advice, opinions, or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon the Participants, the Company, and all other interested
persons.
3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan and to
determine eligibility for Awards and to adopt such rules, regulations, and
guidelines for administering the Plan as the Committee may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions and making exceptions to
any such terms and conditions if the Committee, in good faith, determines that
it is appropriate to do so, defining any terms not otherwise defined herein,
establishing and verifying the extent of satisfaction of any Performance
Measures or other conditions applicable to the grant, issuance, retention,
vesting, exercisability or settlement of any Award, prescribing and amending the
terms of or form of any document or notice required to be delivered to the
Company by Participants under this Plan, determining the extent to which
adjustments are required pursuant to Section 4.2, approving corrections in the
documentation or administration of any Award, and, subject to Article 14,
adopting modifications and amendments to the Plan or any Award Agreement,
including without limitation, any that are necessary to comply with the laws of
the countries in which the Company and its Affiliates operate and making all
other determinations deemed necessary or advisable for the administration of
this Plan. The Committee may, in its sole and absolute discretion, without
amendment to the Plan but subject to the limitations otherwise set forth in
Article 14, waive or amend the operation of Plan provisions respecting exercise
after termination of employment or service to the Company or an Affiliate. The
Committee or any member thereof may, in its sole and absolute discretion and,
except as otherwise provided in Article 14, waive, settle or adjust any of the
terms of any Award so as to avoid unanticipated consequences or address
unanticipated events (including any temporary closure of an applicable stock
exchange, disruption of communications or natural catastrophe). Any power of the
Committee may also be exercised by the Board, except to the extent that the
grant or exercise of such authority would (i) cause any Award or transaction to
become subject to (or lose an exemption under) the short-swing profit recovery
provisions of Section 16 of the Exchange Act, (ii) cause an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code not
to qualify for such treatment, or (iii) violate any requirement or rules of the
stock exchange or market or quotation system on which the Shares are traded,
listed or quoted.
3.3 Delegation. To the maximum extent permissible under applicable law, the
Committee may delegate to one or more of its members or to one or more agents or
advisors such administrative duties as it may deem advisable, and the Committee
or any person to whom it has delegated duties as aforesaid may employ one or
more persons to render advice with respect to any responsibility the Committee
or such person may have under the Plan. The Committee may, by resolution,
authorize one or more officers of the Company to do one or both of the
following: (a) designate employees to be recipients of Awards; and (b) determine
the size of the Award; provided, however, the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an Employee that is
considered an executive officer of the Company, or to the extent it would
unintentionally cause Performance-Based Compensation to lose its status as such.





4

--------------------------------------------------------------------------------





ARTICLE 4. SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS
4.1 Number of Shares Available for Awards. Subject to adjustment as provided in
Section 4.2 herein, the number of Shares hereby reserved for issuance to
Participants under the Plan shall be eighteen million (18,000,000). For purposes
of the prior sentence, Shares subject to outstanding awards under the
Predecessor Plan shall not be considered available for issuance under the
Predecessor Plan. Any Shares related to Awards under the Plan or awards under
the Predecessor Plan that terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance of such Shares, are settled in cash in lieu of
Shares, or are exchanged with the Committee’s permission for Awards not
involving Shares, shall be available again for grant under the Plan.
Notwithstanding the foregoing, (a) upon the exercise of a stock-settled SAR or
net-settled Option, the number of Shares subject to the Award (or portion of the
Award) that is then being exercised shall be counted against the maximum
aggregate number of Shares that may be issued under the Plan as provided above,
on the basis of one Share for every Share subject thereto, regardless of the
actual number of Shares issued upon exercise and (b) any Shares withheld with
respect to an Award (or, with respect to Restricted Stock, returned) in
satisfaction of tax withholding obligations shall be counted as Shares issued.
In addition, any Shares related to Full Value Awards under the Plan or the
Predecessor Plan that terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance of such Shares, are settled in cash in lieu of
Shares, or are exchanged with the Committee’s permission for Awards not
involving Shares, shall be available again for grant of Full Value Awards under
the Plan.
All of the reserved Shares may be used as ISOs.
The Shares available for issuance under the Plan may be authorized and unissued
Shares or treasury Shares.
The following limits (“Award Limits”) shall apply to Awards (other than
Converted Awards), dividends and dividend equivalent intended to qualify as
Performance-Based Compensation:
(a)
Options: The maximum aggregate number of Shares that may be granted in the form
of Options, pursuant to any Award granted in any one Plan Year to any one
Participant shall be three million (3,000,000).

(b)
SARs: The maximum number of Shares that may be granted in the form of SARs,
pursuant to any Award granted in any one Plan Year to any one Participant shall
be three million (3,000,000).

(c)
Restricted Stock or Restricted Stock Units: The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units granted in any
one Plan Year to any one Participant shall be one million (1,000,000).

(d)
Other Awards: The maximum aggregate number of Shares with respect to which Other
Awards may be granted in any one Plan Year to any one Participant shall be one
million (1,000,000) and the maximum aggregate cash that may be payable with
respect to Other Awards granted in any one Plan Year to any one Participant
shall be fifteen million ($15,000,000) dollars.

(e)
Dividends and Dividend Equivalents: The maximum aggregate value of cash
dividends (other than large, nonrecurring cash dividends) or dividend
equivalents that any one Participant may receive pursuant to Awards in any one
Plan Year shall not exceed six million ($6,000,000) dollars.

Substitute Awards shall not reduce the Shares authorized for issuance under the
Plan or authorized for grant to a Participant in any Plan Year. Additionally, in
the event that a company acquired by the Company or any Subsidiary, or with
which the Company or any Subsidiary combines, has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were employees or
directors of such acquired or combined company before such acquisition or
combination.

5

--------------------------------------------------------------------------------



4.2 Adjustments in Authorized Shares. In the event of any equity restructuring
(within the meaning of FASB Accounting Standards Codification (ASC) 718
(formerly FAS 123R) that causes the per share value of Shares to change, such as
a stock dividend, stock split, spin off, rights offering, or recapitalization
through a large, nonrecurring cash dividend, the Committee shall cause there to
be made an equitable adjustment to: (a) the number and, if applicable, kind of
shares that may be issued under the Plan or pursuant to any type of Award under
the Plan, (b) the Award Limits, (c) the number and, if applicable, kind of
shares subject to outstanding Awards, as applicable, the Option Price or Grant
Price of any then outstanding Awards, vesting and other terms, which adjustments
need to be uniform as between different Awards or types of Awards. In the event
of any other change in corporate structure or capitalization, such as a merger,
consolidation, any reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Company, the Committee, in its sole discretion, in
order to prevent dilution or enlargement of Participants’ rights under the Plan,
shall cause there to be made such equitable adjustments described in the
foregoing sentence. Any fractional shares resulting from adjustments made
pursuant to this Section 4.2 shall be eliminated. Any adjustment made pursuant
to this Section 4.2 shall be conclusive and binding for all purposes of the
Plan.
Except to the extent it would unintentionally cause Performance Based
Compensation to fail to qualify for the performance based exception to Code
Section 162(m), appropriate adjustments may also be made by the Committee in the
terms of any Awards under the Plan to reflect such changes or distributions and
to modify any other terms of outstanding Awards on an equitable basis, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under the Plan and need to
be uniform as between different Awards or types of Awards.


ARTICLE 5. ELIGIBILITY AND PARTICIPATION
5.1 Eligibility. Individuals eligible to participate in this Plan include all
employees and Directors.
5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible individuals, those to whom
Awards shall be granted and shall determine the form and amount of each Award.
5.3 Prior Participation. Notwithstanding any other provision of the Plan to the
contrary, all prior service and participation by a Participant with the
Predecessor Corporation shall be credited in full towards a Participant’s
service and participation with the Corporation.


ARTICLE 6. STOCK OPTIONS
6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee. ISOs may not
be granted following the ten-year (10) anniversary of the date the Plan was last
approved by shareholders in a manner that satisfies the shareholder approval
requirements applicable to ISOs. ISOs may be granted only to Employees.
6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, the conditions upon which an Option shall
become vested and exercisable, and such other provisions as the Committee shall
determine which are not inconsistent with the terms of the Plan. The Award
Agreement also shall specify whether the Option is intended to be an ISO or an
NQSO.
6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be as determined by the Committee; provided, however, the Option Price
shall not be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date the Option is granted. Notwithstanding the foregoing, the
Option Price with respect to an Option that is a Substitute Award for options
held by optionees of the acquired entity may be less than 100% of the Fair
Market Value of the Shares on the date such Option is granted if such Option
Price is based on a formula set forth in the terms of the options held by such
optionees or in the terms of the agreement providing for such merger or other
acquisition that satisfies the requirements of Section 409A and Section 424(a)
of the Code, as applicable.

6

--------------------------------------------------------------------------------



6.4 Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
of its grant.
6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such terms and conditions as the
Committee shall in each instance approve, which need not be the same for each
grant or for each Participant.
6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of notice of exercise to an agent designated by the Company or by
complying with any alternative procedures which may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised.
A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option may be exercised
(and the Option Price may be satisfied) by (a) delivering cash or its
equivalent, (b) tendering (either by actual delivery or attestation) previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Option Price, (c) broker-assisted cashless exercise, (d) net
exercise, (e) a combination of the foregoing or (f) by any other method approved
by the Committee in its sole discretion. The Committee shall determine
acceptable methods for tendering Shares as payment upon exercise of an Option
and may impose such limitations and prohibitions on the use of Shares to
exercise an Option as it deems appropriate.
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
Unless otherwise determined by the Committee, all payments under the methods
indicated above shall be paid in United States dollars.
6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
6.8 Termination of Employment or Service as a Director. The impact of a
termination of a Participant’s employment on an Option’s vesting and exercise
period shall be determined by the Committee, in its sole discretion, in the
Participant’s Award Agreement, and need not be uniform among Option grants or
Participants. The impact of a termination on a Participant’s service as a
Director on an Option’s vesting and exercise period shall be determined by the
Committee, in its sole discretion, in the Participant’s Award Agreement, and
need not be uniform among Option grants or Participants.
6.9 Transferability of Options. During his or her lifetime, only the Participant
shall have the right to exercise the Options. After the Participant’s death, the
Participant’s estate or beneficiary shall have the right to exercise such
Options.
(a)
Incentive Stock Options. No ISO granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.

(b)
Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Under no circumstances may an NQSO be
transferable for value or consideration.

6.10 Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
6.11 Incentive Stock Options. Notwithstanding anything to the contrary in this
Article 6, in the case of the grant of an Option intending to qualify as an ISO,
if the Participant owns stock possessing more than 10 percent of the combined
voting power of all classes of stock of the Company (a “10% Stockholder”), the
Option Price of such Option must be at least 110 percent of the Fair Market
Value of the Shares on the date of grant and the Option must expire within a
period of not more than five (5) years from the date of grant. Notwithstanding
anything in this Article 6 to the contrary, Options designated as ISO shall not
be eligible for treatment under the Code as ISOs (and will be deemed to be
NQSOs)

7

--------------------------------------------------------------------------------



to the extent that either (a) the aggregate Fair Market Value of Shares
(determined as of the time of grant) with respect to which such Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Subsidiary) exceeds $100,000, taking
Options into account in the order in which they were granted, or (b) such
Options otherwise remain exercisable but are not exercised within three (3)
months (or such other period of time provided in Section 422 of the Code) of
separation of service (as determined in accordance with Section 3401(c) of the
Code and the regulations promulgated thereunder).


ARTICLE 7. STOCK APPRECIATION RIGHTS
7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs. All Tandem SARs shall have the same exercise
price, vesting, exercisability, forfeiture and termination provisions as the
Award to which they relate.
Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.
The SAR Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement. The SAR Grant Price
shall not be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date the SAR is granted. Notwithstanding the foregoing, the Grant
Price with respect to a SAR that is a Substitute Award for stock appreciation
rights held by award holders of the acquired entity may be less than 100% of the
Fair Market Value of the Shares on the date such SAR is granted if such Grant
Price is based on a formula set forth in the terms of the stock appreciation
rights held by such award holders or in the terms of the agreement providing for
such merger or other acquisition that satisfies the requirements of Section 409A
of the Code. The Grant Price of Tandem SARs shall be equal to the Option Price
of the related Option.
7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.
7.3 Term of SAR. The term of a SAR granted under the Plan shall be determined by
the Committee, in its sole discretion, provided that, no SAR shall be
exercisable later than the tenth (10th) anniversary of its grant.
7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them; provided, however, such terms and conditions shall be subject to
Section 7.1 as to grant price and Section 7.3 as to the term of the SAR.
7.5 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (c) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.
7.6 Payment of SAR Amount. Upon the exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a)
The difference between the Fair Market Value of a Share on the date of exercise
over the Grant Price; by

(b)
The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon a SAR exercise may be in
cash, in Shares of equivalent value, in some combination thereof, or in any
other manner approved by the Committee at its sole discretion. The Committee’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.

8

--------------------------------------------------------------------------------



7.7 Termination of Employment or Service as a Director. The impact of a
termination of a Participant’s employment on a SAR’s vesting and exercise period
shall be determined by the Committee, in its sole discretion, in the
Participant’s Award Agreement, and need not be uniform among SAR grants or
Participants. The impact of a termination on a Participant’s service as a
Director on a SAR’s vesting and exercise period shall be determined by the
Committee, in its sole discretion, in the Participant’s Award Agreement, and
need not be uniform among SAR grants or Participants.
7.8 Nontransferability of SARs. Except as otherwise provided in a Participant’s
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Under no circumstances may a SAR be
transferable for value or consideration. Further, except as otherwise provided
in a Participant’s Award Agreement, all SARs granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant.
7.9 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of a SAR granted pursuant to
the Plan as it may deem advisable. This includes, but is not limited to,
requiring the Participant to hold the Shares received upon exercise of a SAR for
a specified period of time.


ARTICLE 8. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and conditions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.
8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.
8.3 Transferability. Except as provided in this Article 8, the Shares of
Restricted Stock and/or Restricted Stock Units granted herein may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Award Agreement (and in the case of Restricted Stock Units
until the date of delivery or other payment), or upon earlier satisfaction of
any other conditions, as specified by the Committee, in its sole discretion, and
set forth in the Award Agreement.
8.4 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable federal or state securities laws.
To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
8.5 Voting Rights. To the extent permitted or required by law, as determined by
the Committee, Participants holding Shares of Restricted Stock granted hereunder
may be granted the right to exercise full voting rights with respect to those
Shares during the Period of Restriction. A Participant shall have no voting
rights with respect to any Restricted Stock Units granted hereunder.
8.6 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Restricted Stock Units
granted hereunder may, if the Committee so determines, be credited with
dividends paid with respect to the underlying Shares or dividend equivalents
while they are so held in a manner determined by the Committee in its sole
discretion. The Committee may apply any restrictions to the dividends or
dividend equivalents

9

--------------------------------------------------------------------------------



that the Committee deems appropriate. The Committee, in its sole discretion, may
determine the time and form of payment of dividends or dividend equivalents,
including cash, Shares, Restricted Stock, or Restricted Stock Units; provided,
however, that if dividends or dividend equivalents are granted with respect to
any Shares of Restricted Stock or Restricted Share Units that are subject to
performance goals, the dividends or dividend equivalents shall be accumulated or
reinvested and paid following the time such performance goals are met, as set
forth by the Committee in the applicable Award Agreement.
8.7 Termination of Employment or Service as a Director. The impact of a
termination of a Participant’s employment on a Restricted Stock or Restricted
Stock Unit’s vesting and settlement shall be determined by the Committee, in its
sole discretion, in the Participant’s Award Agreement, and need not be uniform
among Restricted Stock or Restricted Stock Unit grants or Participants. The
impact of a termination of a Participant’s service as a Director on a Restricted
Stock or Restricted Stock Unit’s vesting and settlement shall be determined by
the Committee, in its sole discretion, in the Participant’s Award Agreement, and
need not be uniform among Restricted Stock or Restricted Stock Unit grants or
Participants.
8.8 Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.


ARTICLE 9. OTHER AWARDS
The Committee may grant Other Awards, which may include, without limitation,
unrestricted Shares, the payment of Shares in lieu of cash, the payment of cash
based on attainment of Performance Goals, service conditions or other goals
established by the Committee and the payment of Shares in lieu of cash under
other Company incentive or bonus programs. Payment under or settlement of any
such Other Awards shall be made in such manner, at such times and subject to
such terms and conditions as the Committee may determine.


ARTICLE 10. PERFORMANCE MEASURES
Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Performance Measures set forth in
this Article 10, the performance goals upon which the payment or vesting of an
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to one or more of the following Performance
Measures:
(a)
Net earnings;

(b)
Earnings per share;

(c)
Net sales growth;

(d)
Net income (before or after taxes);

(e)
Net operating profit;

(f)
Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

(g)
Cash flow (including, but not limited to, operating cash flow and free cash
flow);

(h)
Cash flow return on capital;

(i)
Earnings before or after taxes, interest, depreciation, and/or amortization;

(j)
Gross or operating margins;

(k)
Productivity ratios;

(l)
Share price (including, but not limited to, growth measures and total
shareholder return);

(m)
Expense targets;

(n)
Margins;

(o)
Operating efficiency;

(p)
Customer satisfaction;

(q)
Employee satisfaction metrics;

(r)
Human resources metrics;

(s)
Working capital targets; and

(t)
EVA®.


10

--------------------------------------------------------------------------------



Any Performance Measure(s) may be used to measure the performance of the Company
or an Affiliate as a whole or any business unit of the Company or an Affiliate
or any combination thereof, as the Committee may deem appropriate, or any of the
above Performance Measures as compared to the performance of a group of
comparator companies, or published or special index that the Committee, in its
sole discretion, deems appropriate, or the Company may select Performance
Measure (l) above as compared to various stock market indices. The Committee
also has the authority to provide for accelerated vesting of any Award based on
the achievement of performance goals pursuant to the Performance Measures
specified in this Article 10.
The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
Performance Period: (a) asset write—downs, (b) litigation or claim judgments or
settlements, (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year,
(f) acquisitions or divestitures, and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code Section
162(m) for deductibility.
Awards that are designed to qualify as Performance-Based Compensation, and that
are held by Covered Employees, may not be adjusted upward. The Committee shall
retain the discretion to adjust such Awards downward. In the event that
applicable tax and/or securities laws change to permit Committee discretion to
alter the governing Performance Measures without obtaining shareholder approval
of such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval.


ARTICLE 11. BENEFICIARY DESIGNATION
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.


ARTICLE 12. RIGHTS OF PARTICIPANTS
12.1 Employment. Nothing in the Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company and/or its Affiliates to terminate
any Participant’s employment or of the Board of Directors to terminate service
as a Director at any time or for any reason not prohibited by law, nor confer
upon any Participant any right to continue his or her employment or service as a
Director for any specified period of time.
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company and, accordingly, subject to Article 3 and
Section 14.1, this Plan and the benefits hereunder may be terminated at any time
in the sole and exclusive discretion of the Committee without giving rise to any
liability on the part of the Company, its Affiliates, and/or its Subsidiaries.
12.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.
12.3 Rights as a Shareholder. Except as otherwise provided in Section 8 of the
Plan or in an Award Agreement, a Participant shall have none of the rights of a
shareholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.


ARTICLE 13. CHANGE IN CONTROL
The Compensation Committee shall specify in each Participant’s Award Agreement
the treatment of outstanding Awards upon a Change in Control; provided that any
Converted Award will continue to apply the definition of “change in

11

--------------------------------------------------------------------------------



control” or “Acceleration Event” as provided in the Predecessor Corporation
Equity Plan under which such Converted Award was originally granted, as adjusted
pursuant to the terms of the Benefits and Compensation Matters Agreement.
Notwithstanding anything herein to the contrary, in the event of a Change in
Control in which the acquiring or surviving company in the transaction does not
assume or continue outstanding Awards upon the Change in Control, immediately
prior to the Change in Control, all Awards that are not assumed or continued
shall be treated as follows effective immediately prior to the Change in
Control: (a) in the case of an Option or SAR, the Participant shall have the
ability to exercise such Option or SAR, including any portion of the Option or
SAR not previously exercisable, (b) in the case of any Award the vesting of
which is in whole or in part subject to Performance Measures, all conditions to
the grant, issuance, retention, vesting or transferability of, or any other
restrictions applicable to, such Award shall immediately lapse and the
Participant shall have the right to receive a payment based on performance or
deemed performance in accordance with the terms of the applicable Award
Agreement, and (c) in the case of outstanding Restricted Stock and/or Restricted
Stock Units and or Other Awards (other than those referenced in subsection (b)),
all conditions to the grant, issuance, retention, vesting or transferability of,
or any other restrictions applicable to, such Award shall immediately lapse. In
no event shall any action be taken pursuant to this Article 13 that would change
the payment or settlement date of an Award in a manner that would result in the
imposition of any additional taxes or penalties pursuant to Section 409A of the
Code.


ARTICLE 14. AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION
14.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 14.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan and any Award Agreement in whole
or in part; provided, however, that, except for a change or adjustment made
pursuant to Section 4.2, no Option Price of an outstanding Option or Grant Price
of an outstanding SAR shall be reduced (whether through amendment, cancellation
or replacement of Awards with other Awards or other payments of cash or
property) without shareholder approval.
14.2 Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.2
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. The determination of the Committee
as to the foregoing adjustments, if any, shall be conclusive and binding on
Participants under the Plan.
14.3 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award, provided that no such consent shall be required
if the Committee determines in its sole discretion and prior to the date of any
Change in Control that such amendment or alteration either (a) is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (b) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated.


ARTICLE 15. WITHHOLDING
15.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount (or such other amount that will not cause an adverse accounting
consequence or cost) to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
15.2 Share Withholding. With respect to withholding required upon the exercise
of Options, or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or any other taxable event arising as a result of Awards
granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction (or such other

12

--------------------------------------------------------------------------------



amount that will not cause an adverse accounting consequence or cost). All such
elections shall be irrevocable, made in writing, and signed by the Participant,
and shall be subject to any restrictions or limitations that the Committee, in
its sole discretion, deems appropriate.


ARTICLE 16. SUCCESSORS
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE 17. GENERAL PROVISIONS
17.1 Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for cause, violation of
material Company and/or Affiliate policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company and/or its Affiliates.
17.2 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
17.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
17.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
17.5 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
17.6 Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successor under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee.
17.7 Registration and Listing. The Company may use reasonable endeavors to
register Shares allotted pursuant to the exercise of an Award with the United
States Securities and Exchange Commission or to effect compliance with the
registration, qualification, and listing requirements of any national securities
laws, stock exchange, or automated quotation system.
17.8 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under the Plan prior to:
(a)
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

(b)
Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

17.9 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

13

--------------------------------------------------------------------------------



17.10 Employees or Directors Based Outside of the United States. Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws in
other countries in which the Company and its Affiliates operate or have
employees or Directors, the Committee, in its sole discretion, shall have the
power and authority to:
(a)
Determine which Affiliates shall be covered by the Plan;

(b)
Determine which employees and/or Directors outside the United States are
eligible to participate in the Plan;

(c)
Modify the administrative terms and conditions of any Award granted to employees
and/or Directors outside the United States to comply with applicable foreign
laws;

(d)
Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 17.10 by the Committee shall be attached to this Plan document as
appendices; and

(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

(f)
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, or governing statute or any other applicable law.

17.11 Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
17.12 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative, or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not subject to
ERISA.
17.13 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
17.14 Retirement and Welfare Plans. The value of compensation paid under this
Plan will not be included as “compensation” for purposes of computing the
benefits payable to any participant under the Company’s retirement plans (both
qualified and non-qualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing a participant’s benefit.
17.15 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of New York, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of New York,
to resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.
17.16 Specified Employee Delay. To the extent any payment under this Plan is
considered deferred compensation subject to the restrictions contained in
Section 409A of the Code, and to the extent necessary to avoid the imposition of
taxes under Section 409A of the Code, such payment may not be made to a
specified employee (as determined in accordance with a uniform policy adopted by
the Company with respect to all arrangements subject to Section 409A of the
Code) upon separation from service (as defined for purposes of Section 409A of
the Code) before the date that is six months after the specified employee’s
separation from service (or, if earlier, the specified employee’s death). Any
payment that would otherwise be made during this period of delay shall be
accumulated and paid on the sixth month plus one day following the specified
employee’s separation from service (or, if earlier, as soon as administratively
practicable after the specified employee’s death).

14